Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                              DETAILED ACTION
Response to Amendment
Applicant’s amendment, filed 08/04/2022 has been entered and carefully considered. Claims 1-20 are currently pending. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over on parallel SR and RACH procedure in NR, R2-1806164, pages 1-7 (Media Tek Inc, reference provided by applicant and listed in IDS, hereinafter referred as 3GPP document) in view of Collision between PRACH transmission and SR transmission R1-1804032, Asustek, 3GPP TSG-RAN WG1 meeting, pages 1-4 (reference provided by applicant and listed in IDS, hereinafter referred as Asustek).

Regarding claim 1, 3GPP document discloses a method for sending a preamble and a Scheduling Request (SR), comprising (introduction UE can perform random access and scheduling request procedure in parallel): determining whether a primary first resource of at least one first resource configured for sending a preamble for random access (Page 1, RAN 91 agreement discloses CCs/uplinks configured for UE have same numerology and overlapping transmissions between different CCs/uplinks with same starting time and same PUSCH/PUCCH transmission duration and one or two PUCCH group(s)), when the UE is power limited due to simultaneous transmission on multiple serving cells, Thus Pcell configures for sending a preamble for random access)
 and a primary second resource of at least one second resource configured for sending a first SR overlap (Page 1, RAN 91-92 agreement disclose CCs/uplinks configured for UE have same or different numerologies and partially overlapping transmissions between different CCs/uplinks and same/different transmission duration and one or two PUCCH group(s)), when the UE is power limited due to simultaneous transmission on multiple serving CCs/uplinks); in response to determining that the primary first resource and the primary second resource overlap, sending the preamble through the at least one first resource not overlapping the at least one second resource, and sending the first SR through the at least one second resource not overlapping the at least one first resource ((Page 1, RAN 91-92 agreement disclose determining that overlapping is there, pages 2-4, 6-7 disclose the mechanism of avoiding overlapping such as considering priority levels over cells/resources, considering transmission power,  Send a LS to RAN1 to address the use case that PUCCH/PUSCH takes priority over and The UE select to skip either PRACH or PUCCH/PUSCH transmission if during RACH procedure the selected PRACH occasion is within the same slot as the PUCCH resource for SR or the scheduled PUSCH duration. Also view observations 1-3, proposals 1-3 regarding in order to avoid overlapping).
3GPP document does not show in a preset time unit.
In an analogous art, Asustek discloses overlapping in a preset time unit (See Figs.1 and 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Asustek to the system of 3GPP document to consider a UE to prioritizes SR when SR transmission and PRACH transmission collide in the same cell by showing factual observation (See scenarios 1 and 2, Figs. 1-2).

Regarding Claim 11, claim 11 comprises substantially similar limitations as claimed above in claim 1. Claimed as a electronic equipment comprises a processor and a memory (See claim 11) where processor is adapted to perform the steps recited above in claim 1. UE inherently comprises a memory and a processor to perform the instructions. 
Regarding claim 12, claim 12 comprises substantially similar limitations as claimed above in claim 1. Claimed as a non-transitory computer-readable storage medium, having stored thereon a computer program which, when executed by a processor, implements (See claim 12) where processor is adapted to perform the steps recited above in claim 1. UE inherently comprises a memory and a processor to perform the instructions. 

Regarding claim 2, 3GPP document does not show wherein the preset time unit is a slot, a mini-slot, or a sub-frame.
In an analogous art, Asustek discloses wherein the preset time unit is a slot, a mini-slot, or a sub-frame (See Figs.1 and 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Asustek to the system of 3GPP document to consider a UE to prioritizes SR when SR transmission and PRACH transmission collide in the same cell by showing factual observation (See scenarios 1 and 2, Figs. 1-2).
Allowable Subject Matter
Claims 3-9, 13-19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The combination of cited prior art do not disclose the mechanism of claims 3-5 and 7 (or similar claims 13-15 and 17), thus examiner recommend to add either of claim 3-5, 7 or 9-10 limitations into their respective independent claims. 

Response to Arguments
Applicant's arguments 08/24/2022 filed 1, 11 and 12 have been fully considered but they are not persuasive. 
Regarding claim 1, the combination of 3GPP document and Asustek don’t disclose 3GPP document fails to disclose, teach or suggest, when the first resource for sending RA preamble and the first resource for sending SR overlap in the preset time unit, sending both the preamble and the SR respectively through resources not overlapping each other, as recited in claim 1 of the present application. Examiner respectfully disagrees.
3GPP document discloses Page 1, RAN 91 agreement discloses CCs/uplinks configured for UE have same numerology and overlapping transmissions between different CCs/uplinks with same starting time and same PUSCH/PUCCH transmission duration and one or two PUCCH group(s)), when the UE is power limited due to simultaneous transmission on multiple serving cells, Thus Pcell configures for sending a preamble for random access.

Page 1, RAN 91-92 agreement disclose CCs/uplinks configured for UE have same or different numerologies and partially overlapping transmissions between different CCs/uplinks and same/different transmission duration and one or two PUCCH group(s)), when the UE is power limited due to simultaneous transmission on multiple serving CCs/uplinks.

Page 1, RAN 91-92 agreement disclose determining that overlapping is there, pages 2-4, 6-7 disclose the mechanism of avoiding overlapping such as considering priority levels over cells/resources, considering transmission power,  Send a LS to RAN1 to address the use case that PUCCH/PUSCH takes priority over and The UE select to skip either PRACH or PUCCH/PUSCH transmission if during RACH procedure the selected PRACH occasion is within the same slot as the PUCCH resource for SR or the scheduled PUSCH duration. Also view observations 1-3, proposals 1-3 regarding in order to avoid overlapping.

Asustek discloses a UE can trigger random access procedure due to different scenarios. In some cases, the UE could have a triggered random access procedure and have one or multiple pending scheduling request at the same time. One possible scenario is mentioned by [1] and is discussed in RAN2#adhoc1801. We further summarize possible conditions for the scenario in below.
Condition 1: UE triggers a random access procedure due to no corresponding SR configuration for data of logical channel 1 (e.g. User plane data) + UE further triggers a scheduling request with corresponding SR configuration for data of logical channel 2 (e.g. control plane data or higher priority user plane data)
Condition 2: UE triggers a random access procedure due to beam failure recovery request + UE triggers a scheduling request with corresponding SR configuration for uplink data arrival
In above conditions, UE will need to perform both RA procedure and SR procedure in parallel. And it is possible that preamble transmission opportunity of the RA procedure could collide with SR transmission opportunity in time domain. One example is illustrated in Figure 1. The Figure 1 is an example based on current RRC and PHY parameters. In this example, we assume PUCCH format 0 (shorter compared with format 1) will be used for scheduling request transmission. Depending on startingSymbolIndex, the PUCCH transmission could start from any symbol between 0 to 13. In this example, even from symbol 13 with short PUCCH format, it is still possible that PUCCH transmission could collide with PRACH transmission in time domain. One scenario for possible collision according to configuration in Figure 1 can be illustrated in Figure 2. In this scenario, UE triggers RA procedure and performs PRACH transmission when data of logical channel 1 arrives. However, during PRACH transmission, data of logical channel 2 arrives, UE may trigger SR to be transmitted on PUCCH in the end of the slot which incur possible collision between PUCCH and PRACH in time.
Observation 2: A UE need to handle collision between preamble transmission and scheduling request at same time if they are performed in parallel.

Thus Asustek discloses scenarios to avoid the collision between PRACH transmission and SR transmission.
Examiner noted that applicant’s claim language does not disclose the basis of determining overlapping in a preset time unit. The reason of determining or the reason of overlapping is not in claim 1. It is not mentioned in claim 1, that whether are two mentioned resources  are on a same carrier or transmission on both resources is performing simultaneously (for example see claims 3-5). Further “in response to determining that the primary first resource and the primary second resource overlap, sending the preamble through the at least one first resource not overlapping the at least one second resource, and sending the first SR through the at least one second resource not overlapping the at least one first resource” discloses results without reciting the reasoning (for example, See claims 4-5).
Examiner recommend to clarify the “determining step” and “in response to” step so that claim language is clear and the reasoning of determination needs to recite. It will clarify the mechanism of how to avoid the overlapping between resources when sending RA and SR in a preset time unit.
Similar arguments are applied to claims 11 and 12.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hooli et al. (US 2015/0257144 A1) discloses method for transmitting of the scheduling request message by using a PUCCH format 1; and/or by using a dedicated PRACH resource semi-persistently allocated for the user equipment, wherein preambles used are sequences that are not part of a cell-specific preamble set, wherein the assigned scheduling request resource does not overlap with regular PRACH resources in time nor frequency. (Paragraph 0096). 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMANI OHRI whose telephone number is (571)272-5420. The examiner can normally be reached 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROMANI OHRI/Primary Examiner, Art Unit 2413